Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over PCT Publication WO 2013/002013 essentially for reasons of record noting the following.
Applicant has amended claim 1 to recite that the waveguide comprises a core surrounded by a cladding and that the aspect ratio of the core is from 0.91 to 0.97.  It is submitted that each of these aspects is fairly taught in the applied reference.  For instance, see Figs. 1-3 of PCT -013, the figures clearly showing an optical waveguide comprising cores (11-14) surrounded by a cladding (19), with each core having an aspect ratio that appears to be equal to 1.  Ie, the cores appear to be perfectly circular, with aspect ratios of 1 or something not that far therefrom.  The instant value of .97 is 
2.Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over PCT Publication WO 2013/002013 essentially for reasons of record as set forth in paragraph 1, supra and paragraph 2 of the last office action.
3.Applicant's arguments filed January 14, 2022 have been fully considered but they are not persuasive. Applicant suggests that the temperature of the viscosities taught for the core and cladding in PCT -013 is the handling temperature and not the temperature of the instant second step and further that the reference does not teach the second step.  It is submitted that the temperature noted for the viscosities in PCT -013 is room temperature and that the instant second step is also being performed at such a temperature.  Hence, the viscosities for the core and cladding material would be at the instant temperature—ie, room temperature.  It is not clear why applicant suggests that the instant second step is not taught in PCT -013.  It is submitted to be clearly taught.  
4.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
   
/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742